Citation Nr: 1428265	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for  posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2006 to December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).

Separate from the procedural history of the PTSD issue currently on appeal, the RO additionally issued a statement of the case in November 2013 addressing the issues of (1) entitlement to TDIU and (2) whether the reduction of disability rating for chronic lumbar spine, mechanical back pain from 20 percent to 10 percent was proper; on the same day, the RO issued a rating decision granting a restoration of a 10 percent rating for right knee patellofemoral syndrome.  Appeal of these issues had been initiated by the Veteran's April 2012 notice of disagreement.  The right knee rating restoration issue is no longer on appeal because the matter was resolved with a full grant in the Veteran's favor.  The lumbar strain / mechanical back pain issue is no longer on appeal because the Veteran did not file a timely substantive appeal following the November 2013 statement of the case (SOC).

However, although no timely substantive appeal was received following the November 2013 SOC, the Board finds that the TDIU issue is currently properly in appellate status before the Board.  In effect, the TDIU issue addressed by the November 2013 SOC was raised during the pendency of the concurrent appeal for a higher disability rating for PTSD; the Veteran also appears to cite his PTSD as pertinent to his TDIU contentions (including in the April 2012 correspondence).  The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  In this light, the Board finds that it was not necessary for the Veteran to separately timely perfect an appeal for the TDIU issue and it is appropriately considered to be currently on appeal part and parcel with the PTSD rating issue before the Board.

The Board also observes that the Veteran's April 2012 correspondence presents his assertion that "[i]f these problems are found to be a result of my intermittent explosive disorder, it is because this condition was aggravated while on active duty."  The Veteran appears to be reacting to language in the VA examination reports of record and the November 2011 SOC referring to a distinction between the symptoms of service-connected PTSD and a separate intermittent explosive disorder.  The Board observes that, to the extent that it may be considered a personality disorder, the intermittent explosive disorder may not be a ratable disability.  (As a matter of law, it is not possible to establish service connection for a personality disorder on any basis.  38 C.F.R. §§ 3.159, 3.303(c).)  However, there does not appear to have been a clear AOJ adjudication addressing the Veteran's contention that service connection is warranted for intermittent explosive disorder.  This claim appears to have been reasonably raised by the Veteran's contentions but, as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A February 2011 VA examination report documents that the Veteran described that his "only significant mental health treatment occurred in January of 2011 ... at St. Joseph's in Lewiston, where he was treated for extreme anger and homicidal ideation.  After that, he had a couple of outpatient sessions and is now prescribed Zoloft and Ambien...."  The VA examination report additionally describes that this was an "involuntary hospitalization at St. Joseph's in Lewiston."

In light of the nature of the issue on appeal concerning a disability rating for psychiatric disability, the private records of the Veteran's reported January 2011 psychiatric hospitalization and follow-up treatment are potentially relevant to this case.  Although the Board regrets the delay in final appellate review, a remand is warranted for the purpose of taking the appropriate steps to request the requisite information and authorization from the Veteran to obtain the outstanding private medical records concerning his reported January 2011 psychiatric hospitalization.

Finally, the issue of entitlement to a TDIU rating is also inextricably intertwined with the PTSD rating issue being remanded at this time as well as the claim for service connection for intermittent explosive disorder (referred to the AOJ for adjudication in the introduction, above).  Final appellate review of the TDIU issue must be deferred until development and adjudication of the intertwined issues may be completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal.

2.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for psychiatric disability involved in this appeal.  The Veteran should be asked to provide all releases necessary for VA to secure all private records of such treatment or evaluation.  In particular, the Veteran should specifically be asked to provide the release necessary for VA to secure records from the Veteran's reported January 2011 psychiatric hospitalization at "St. Joseph's in Lewiston" (presumably referring to St. Joseph Regional Medical Center in Lewiston, Idaho) and associated follow-up outpatient treatment.

The RO should obtain complete records of all such treatment and evaluation from the sources identified by the Veteran.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  After completion of the above, adjudication of the referred service connection claim for intermittent explosive disorder, and any other development raised by the expanded record or otherwise deemed necessary, the RO should then review the record and readjudicate both issues on appeal.  If any claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

